Case 8:19-cv-00835-JVS-DFM Document 234 Filed 11/16/20 Page 1 of 3 Page ID #:12585



  1   JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
      jakro@kslaw.com
  2   KING & SPALDING LLP
      633 West Fifth Street, Suite 1600
  3   Los Angeles, CA 90071
      Telephone: 213-443-4355
  4   Facsimile: 213-443-4310
  5   CHRISTOPHER C. CAMPBELL (pro hac vice)
      chris.campbell@kslaw.com
  6   KING & SPALDING LLP
      1700 Pennsylvania Avenue, NW, Suite 200
  7   Washington, DC 20006-4707
      Telephone: 202-626-5578
  8   FACSIMILE: 202-626-3737
  9   JAMES P. BROGAN (Bar No. 155906)
      jbrogan@kslaw.com
 10   KING & SPALDING LLP
 11   1515 Wynkoop Street, Suite 800
      Denver, CO 80202
 12   Telephone: 720-535-2310
      Facsimile: 720-535-2400
 13
      Attorneys for Defendants
 14   FLEXICARE INCORPORATED, FLEXICARE MEDICAL LIMITED, and
      FLEXICARE (GROUP) LIMITED
 15
 16                       UNITED STATES DISTRICT COURT
 17                     CENTRAL DISTRICT OF CALIFORNIA
 18                              SOUTHERN DIVISION
 19    FISHER & PAYKEL HEALTHCARE Case No. 8:19-CV-00835JVS(DFMx)
                                    [The Honorable James V. Selna]
       LIMITED
 20
                                    JOINT NOTICE AND WITHDRAWAL
                  Plaintiff,        OF DEFENDANTS’ MOTION TO
 21
                                    COMPEL PRODUCTION OF EMAILS
             v.                     FROM CUSTODIAN STEVE LACKE
 22
                                    (Dkt. No. 219)
 23    FLEXICARE INCORPORATED;
       FLEXICARE MEDICAL LIMITED, a Date:       November 10, 2020
 24                                 Time:       10:00 a.m.
       United Kingdom company; and  Location: Courtroom 6B
 25    FLEXICARE (GROUP) LIMITED, a
       United Kingdom company,      [Discovery Document: Referred to
 26                                 Magistrate Judge Douglas F. McCormick]
                  Defendants.
 27
 28
                           JOINT NOTICE AND WITHDRAWAL OF MOTION
Case 8:19-cv-00835-JVS-DFM Document 234 Filed 11/16/20 Page 2 of 3 Page ID #:12586



  1         Plaintiff Fisher & Paykel Healthcare Limited (“FPH”) and Defendants Flexicare
  2   Incorporated, Flexicare Medical Limited, and Flexicare (Group) Limited (“Flexicare”)
  3   appeared before Judge McCormick on November 10, 2020 for a telephonic hearing on
  4   Flexicare’s Motion to Compel Production of Emails from Custodian Steve Lacke. (Dkt.
  5   No. 233.)
  6         At the hearing, the Court ordered the parties to again confer regarding the dispute
  7   on or before November 13. Counsel for the parties conferred via telephone on
  8   November 13 and hereby notify the Court that agreement regarding Mr. Lacke’s emails
  9   was reached and no further Court involvement is necessary. Flexicare hereby withdraws
 10   its Motion to Compel Production of Emails from Custodian Steve Lacke.
 11
 12   DATED: November 16, 2020 KING & SPALDING LLP
 13
                                             By: /s/Peter Sauer (pro hac vice)
 14                                              CHRISTOPHER C. CAMPBELL
                                                 JOSEPH N. AKROTIRIANAKIS
 15                                              JAMES P. BROGAN
                                                 PETER SAUER (pro hac vice)
 16                                              Attorneys for Defendants
 17
                                                   FLEXICARE INCORPORATED;
 18                                                FLEXICARE MEDICAL LIMITED; and
 19                                                FLEXICARE (GROUP) LIMITED

 20   DATED: November 16, 2020 KNOBBE, MARTENS, OLSON & BEAR, LLP

 21                                          By:    /s/Sheila Swaroop
                                                   STEPHEN C. JENSEN
 22                                                SHEILA N. SWAROOP
                                                   DAVID G. JANKOWSKI
 23                                                MARKO R. ZORETIC
                                                   BENJAMIN J. EVERTON
 24                                                DOUGLAS B. WENTZEL
                                                   Attorneys for Plaintiff
 25                                                FISHER & PAYKEL HEALTHCARE
 26                                                LIMITED

 27
 28
                                                1
                             JOINT NOTICE AND WITHDRAWAL OF MOTION
Case 8:19-cv-00835-JVS-DFM Document 234 Filed 11/16/20 Page 3 of 3 Page ID #:12587



  1                                      ATTESTATION
  2         I, Peter Sauer, hereby attest that all other signatories listed above concur in this
  3   filing’s content and have authorized me to make this filing.
  4   Dated: November 16. 2020                KING & SPALDING LLP
  5
                                              By: /s/Peter Sauer
  6                                               PETER SAUER (pro hac vice)
                                                  Attorneys for Defendants
  7                                               FLEXICARE INCORPORATED,
                                                  FLEXICARE MEDICAL LIMITED, and
  8                                               FLEXICARE (GROUP) LIMITED
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
                              JOINT NOTICE AND WITHDRAWAL OF MOTION

      WORKAMER\37741103
